MoFablaND, J.,
delivered tbe opinion of tbe court;
Tbis proceeding began by a petition to tbe county court of Washington [county] to lay off for tbe petitioner a private way over the lands of the defendant, under the provisions of tbe act of 1868-9, ch. 14, sec. 1; T. & S. Statutes, sec. 1193a [Shannon’s Code, sec. 1634]. Tbis act is identical with tbe act of 1811, ch. 60, sec. 1, which latter act was declared unconstitutional by tbis court in Clack v. White, 2 Swan, 540 [547-550].
Tbis case was followed in Rice v. Alley, 1 Sneed, 51 [57, 58], and fully recognized and enforced in Memphis Freight Co. v. Mayor and Aldermen of Memphis, 4 Cold., 419 [425].
We do not see that tbe provisions of tbe constitution of 1834, in this regard, have been changed by tbe constitution of 1870, if they could even affect' the act of 1868, passed previously.
The judgment of tbe circuit court will be reversed, and petition dismissed.